DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6-10, 12, 14-16, and 18-21 in the reply filed on 10/24/2022 is acknowledged.
Claims 26, 27, 30, 31, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

Drawings
The drawings are objected to because Figure 6 is of poor quality.
As a result, it is essentially impossible to make out the details of said Figure at and around reference numerals 40, 44, and 46.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
Claim 1 recites “a plurality of fractionation trays… at least some of the plurality of fractionation trays comprising: a first tray deck… and a second tray deck...” (emphasis added).
Examiner notes that the word “some” is defined by Merriam-Webster “being one, a part, or an unspecified number of something (such as a class or group) named or implied” or “being of an unspecified amount or number”. Thus, it is understood that “at least some” should be (or at least can be reasonably) interpreted as meaning --at least one--.
Therefore, claim 1 has been interpreted as requiring --a plurality of fractionation trays… at least one of the plurality of fractionation trays comprising: a first tray deck… and a second tray deck--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first tray deck that includes apertures through which vapor rising in the column housing is configured to pass for contacting liquid flowing across and/or through the tray deck,” in lines 5-7. This limitation is indefinite for its inclusion of the clause “vapor rising in the column housing is configured to pass [through the apertures] for contacting liquid flowing across and/or through the tray deck”. 
The clause in question is concerned with materials worked upon by the claimed system, i.e. the claimed system is the fractionation column, and liquid and gases flowing within the fractionation column are materails worked upon thereby. Apparatus claims are not limited by recitations of material worked upon, nor are they limited by statements pertaining merely to intended use/manner of operating (see MPEP 2114 and 2115). Any “configuration” of the vapor and/or the liquid worked upon by the claimed apparatus (distillation column) is merely a statement of intended use pertaining to the material worked upon. Therefore, strictly speaking, the clause “vapor rising in the column housing is configured to pass [through the apertures] for contacting liquid flowing across and/or through the tray deck” does little to impose any limitations on the claims.
On the other hand, it appears that Applicant’s intention with the limitation of lines 5-7 is to impose structural limitations on the trays. With particular reference to the clause in question, it appears Applicant intended to limit the structure of the first tray by requiring the first tray deck be configured to support an upward flow of vapor through the apertures and a flow of liquid on the upper surface of the first tray deck, i.e. such that said vapor and said liquid contacted one another on the first tray deck.
Because the clause in question is grammatically structured so as to limit the structure of a material worked upon by the claimed apparatus, but appears to be intended to limit the structure of the apparatus itself, it is unclear how said clause should be interpreted.
Examiner notes that, even if the clause in question were not indefinite, Examiner objects to the manner in which said clause is framed. Limitations in apparatus claims should be framed in terms of the manner in which the claimed apparatus is configured, not in terms of how the material worked upon is configured, even when the limitations are functional in nature. 
For example, an apparatus configured to cut an apple should be claimed as --A device for cutting an apple, the device comprising a blade configured to cut an apple--, NOT as --A device for cutting an apple, the device comprising a blade which an apple is configured to be cut by--.
To overcome this rejection, Applicant should amend lines 5-7 of claim 1 to recite, for example --A first tray deck that includes apertures, wherein the first tray deck is configured to allow vapor rising in the column housing to pass through the apertures and contact liquid flowing across and/or through said first tray deck--.
For the purposes of examination, lines 5-7 of claim 1 have been interpreted as reciting --A first tray deck that includes apertures, wherein the first tray deck is configured to allow vapor rising in the column housing to pass through the apertures and contact liquid flowing across and/or through said first tray deck--.
Claims 2-3, 6-10, 12, 14-16, and 18-21 are rejected due to their dependency on indefinite claim 1.
Claim 2 recites the limitation "the second tray" in lines 4, 5, and 7. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 2 to replace all instances of “the second tray” with --the second tray deck--.
Claim 2 recites the limitation "the first tray" in lines 4, 5, and 6.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 2 to replace all instances of “the first tray” with --the first tray deck--.
Claim 3 recites “the second tray” in line 1. To maintain consistent use of terminology, claim 3 should be amended to replace all instances of “the second tray” with --the second tray deck--.
Claim 3 recites the limitation "the apertures of first tray" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this limitation, Applicant should amend "the apertures of first tray" to recite --the apertures of the first tray deck--.
Claim 3 recites the limitation "the covered position in which the apertures of the first tray are aligned with the regions of deck material of the second tray" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 3 to recite -- the covered position, wherein in the covered position the apertures of the first tray are aligned with the regions of deck material of the second tray--.
Claim 3 recites the limitation "the uncovered position in which the apertures of the first tray are aligned with the apertures of the second tray" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 3 to recite -- the uncovered position, wherein in the uncovered position the apertures of the first tray are aligned with the apertures of the second tray --.
Claim 6 recites the limitation "the apertures of first tray" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this limitation, Applicant should amend "the apertures of first tray" to recite --the apertures of the first tray deck--.
Claim 6 recites “the second tray” in lines 2 and 3. To maintain consistent use of terminology, claim 3 should be amended to replace all instances of “the second tray” with --the second tray deck--.
Claim 6 recites “the first tray” in lines 3-4. To maintain consistent use of terminology, claim 3 should be amended to replace “the first tray” with --the first tray deck--.
Claim 7 recites the limitation "the plurality of fractionation trays that include the first tray deck and the second tray deck" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the second tray” twice in line 2. To maintain consistent use of terminology, claim 8 should be amended to replace all instances of “the second tray” with --the second tray deck--.
Claim 8 recites “the first tray” once in line 2. To maintain consistent use of terminology, claim 8 should be amended to replace all instances of “the first tray” with --the first tray deck--.
Claim 16 recites “wherein at least one of: the first tray deck further comprises a downcomer, and the column housing further comprises the downcomer and the first tray deck is attached to the downcomer,” (emphasis added). Because this limitation incudes both “at least one of” language which is directly followed by two separate clauses connected by an “and” conjunction, it is unclear whether or not said two clauses are to be treated as optional alternatives. Furthermore, the use of the “at least one of” language in this limitation is grammatically awkward, and is objected to by Examiner.
Presumably, Applicant’s intention is that said two clauses be treated as optional alternatives.
Applicant should amend claim 16 to clarify as appropriate while avoiding use of objectionable language. 
Claim 18 recites “the second tray” once in line 4. To maintain consistent use of terminology, claim 8 should be amended to replace all instances of “the second tray” with --the second tray deck--.
Claim 18 recites “the first tray” once in line 4. To maintain consistent use of terminology, claim 8 should be amended to replace all instances of “the first tray” with --the first tray deck--.
Claim 18 recites the limitation "the first set of apertures area arrayed over an active area" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Presumably, Applicant intended for this limitation to recite --the first set of apertures are arrayed over an active area--.
Claim 19 recites the limitation "the plurality of fractionation trays that include the first tray deck and the second tray deck" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the plurality of fractionation trays that include the first tray deck and the second tray deck" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the plurality of fractionation trays that include the first tray deck and the second tray deck" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 14-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Arruda Aniz (US 2012/0043196), hereafter referred to as De Arruda Aniz.
With regard to claim 1: De Arruda Aniz teaches a fractionation column (distillation column) 300 (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0111], Claim 29), the fractionation column comprising:
A column housing (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0111], Claim 29).
Although it is not explicitly taught, it is understood that the column housing will comprise a feed inlet, a liquid outlet (bottoms product outlet), and a gas outlet (distillate vapor outlet), as such features are necessary for a distillation (fractionation) column to fulfil its intended purpose, which is understood to be the separation of a feed mixture into a distillate and a bottoms product.
In the unlikely alternative, it is notoriously well known in the art to provide distillation column housings with at least one feed inlet for feeding a feed mixture, at least one liquid outlet for drawing a liquid product (e.g. bottom/residue product), and at least one gas outlet for drawing a vapor/gas product (e.g. a distillate vapor product).
In the unlikely event that it were not already the case in De Arruda Aniz, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify De Arruda Aniz by adding to the column housing at least one feed inlet for feeding a feed mixture, at least one liquid outlet for drawing a liquid product (i.e. bottom/residue product), and at least one gas outlet for drawing a vapor/gas product (i.e. a distillate vapor product), in order to obtain a fractionation column which is capable of receiving a feed mixture and separating said feed mixture into at least one liquid product (i.e. a bottom/residue product) and at least one vapor/gas product (i.e. a distillate vapor product).
The fractionation column 300 of De Arruda Aniz further comprising at least one fractionation tray 306/307 contained in the column housing (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0111], Claim 29).
Although it is not explicitly taught, it is understood that the fractionation column 300 will comprise a plurality of fractionation trays contained in the column housing that are vertically spaced from each other, as fractionation columns must contain multiple theoretical stages (e.g. trays) to function properly as fractional distillation columns, i.e. as opposed to simple distillation devices having merely one theoretical stage. Examiner notes that there is no reason for a distillation that comprises only one stage to be carried out in a column, as opposed to some other device like a simple still or flash drum, as the principle advantage of distillation columns over such devices is that they support distillations having multiple theoretical stages. Because fractionation columns must comprise multiple theoretical stages to obtain the principle advantage of a distillation column over a simple distillation device, it is understood that the column of De Arruda Aniz comprises multiple trays, i.e. in order to support multiple theoretical stages. As further evidence of the column 300 in De Arruda Aniz comprising multiple trays, Examiner points to the fact that De Arruda Aniz repeatedly references columns in their disclosure having internals comprising “trays”, i.e. multiple trays (e.g. abstract, paragraph [0104]).
In the unlikely alternative, i.e. in the event that the column 300 only comprised a single tray (tray 306/307), it is notoriously well known in the art to provide distillation columns with multiple fractionation trays contained in a column housing, wherein each of the trays are vertically spaced from each other, in order to obtain a distillation column that supports multiple theoretical stages. 
In the unlikely event that the column 300 only comprised a single tray (tray 306/307), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify De Arruda Aniz such that the column 300 were to comprise multiple fractionation trays contained in the column housing, wherein each of the fractionation trays were vertically spaced from one another, in order to obtain a distillation column that supports multiple theoretical stages.
At least some of the fractionation trays (i.e. at least the tray 306/307) comprise: 
A first tray deck (fixed perforated tray) 306 that includes apertures (holes/perforations) (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0111], Claim 29). Although it is not explicitly taught, it is understood that the first tray deck 306 is configured to allow vapor rising in the column housing to pass through the apertures and contact liquid flowing across and/or through said first tray deck (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29). As evidence, Examiner points to the presence of downcomer 16 (Figures 37.1 and 27.2, paragraphs [0109]-[0111]). It is understood that a downcomer 16 is an element of a fractionation tray which descending liquid will flow over, past, and/or through to the tray below. Because said downcomer is present, it is understood that the apertures in the tray deck are configured to allow ascending vapor to pass therethrough and contact liquid flowing across the top of the tray.
And a second tray second tray deck (mobile perforated tray) 307 comprising at least one blanking section devoid of apertures that is movable relative to the apertures of the first tray deck between a covered position in which the apertures of the first tray deck 306 are covered by the at least one blanking section, and an uncovered position in which the apertures of the first tray deck 307 are not covered by the at least one blanking section (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
With regard to claim 2: The second tray deck 307 comprises apertures, and the at least one blanking section comprises regions of deck material between the apertures, and the second tray deck 307 is movable relative to the first tray deck 306 between the covered position, wherein in the covered position, the apertures of the first tray deck 306 are aligned with the regions of deck material of the second tray deck 307, and the uncovered position, wherein in the uncovered position, the apertures of the first tray deck 306 are aligned with the apertures of the second tray deck 307 (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
With regard to claim 3: The second tray deck 307 is movable through a continuous range of positions from the covered position to the uncovered position to provide continuous adjustment of an open area of the apertures of first tray deck 307 (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
With regard to claim 14: The second tray deck 307 is positioned under the first tray deck 306 and is sliding attached to the first tray deck 306, i.e. the second tray deck 307 is attached to the first tray deck 306 in a manner such that the second tray deck 307 is able to rotationally slide relative the first tray deck 306  (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
With regard to claim 15: The first tray deck 306 is sealed to the column housing about at least a portion of its perimeter, and the second tray deck 307 has a smaller cross-sectional area than the first tray deck 306 and is inset from the column housing (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
With regard to claim 16: The column of De Arruda Aniz has a downcomer 16 (Figures 37.1 and 27.2, paragraphs [0109]-[0111]).
With respect to said downcomer, it is reasonable to characterize De Arruda Aniz as being a system wherein: 1) the first tray deck 306 further comprises the downcomer 16; and/or 2) the column housing further comprises the downcomer 16 and the first tray deck 306 is attached to the downcomer 16  (Figures 37.1 and 27.2, paragraphs [0109]-[0111]).
With regard to claim 18: In De Arruda Aniz, the second tray deck 307 comprises apertures and the at least one blanking section comprises regions of deck material between the apertures (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
The apertures of the first tray deck 306 and the second tray deck define what can be considered to be a “second” set of apertures having a second cross-sectional area (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29). Furthermore, the downcomer 16 (i.e. specifically the hole defined by the vertical downcomer plate and the interior wall of the column), which can be reasonably characterized as part of the first tray deck 306, represents a first set of apertures having a first cross-sectional area (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29). The second cross-sectional area, i.e. the cross-sectional area of the apertures of second set of apertures, is less than the first cross-sectional area, i.e. the cross-sectional area of the apertures of first set of apertures (i.e. the downcomer). 
In De Arruda Aniz, although it is not explicitly taught, the fractionation tray comprising the first and second tray decks 306 and 307 is a cross-flow trays as evidenced by the presence of downcomer 16 therein (De Arruda Aniz: Figure 37, paragraphs [0109]-[0110]), i.e. due to the presence of said downcomer 16, it is understood that the tray is configured such that liquid would be received onto the tray from a downcomer of a higher tray on the side of the tray opposite the downcomer 16, and then flow across said tray to the downcomer 16 to be discharged therethrough, all while vapor is rising through the apertures in the tray.
If it were not already the case within modified De Arruda Aniz, it would have been obvious to one of ordinary skill in the art to further modify De Arruda Aniz by configuring said tray as a cross flow trays, wherein said cross flow tray is configured such that liquid would be received onto the each tray from a downcomer of a higher tray on the side of the tray opposite the downcomer 16, and then flow across said tray to the downcomer 16 to be discharged therethrough, all while vapor is rising through the apertures in the tray, in order to obtain a predictably functional vapor flow restrictor having a predictably functional tray functioning as a cross-flow tray.
Because the tray of De Arruda Aniz is a cross flow tray, it is understood that the first set of apertures, i.e. the downcomer 16, is arrayed over an “active area”, i.e. an area which supports an active descending flow of liquid.  Likewise, it is understood that the second set of apertures are arrayed over a downcomer receiving area, i.e. the area occupied by tray decks 306 and 307, and that most of said apertures are offset from a portion of the downcomer receiving area that an upstream downcomer projects liquid onto, wherein said portion of the downcomer receiving area that an upstream downcomer projects liquid onto is understood to be the right hand portion of the tray decks 306 and 307 as pictured in Figures 37.1 and 37.2 of De Arruda Aniz.  

Claim(s) 6, 7, 10, 12, 19, 21 is/are rejected under 35 U.S.C. 103 as obvious over De Arruda Aniz.
With regard to claim 6: De Arruda Aniz teaches (or renders obvious) all of the limitations of claim 2 as described in the 102/103 rejections above.
In De Arruda Aniz, the at least one blanking section of the second tray deck 307 is sized to cover some but not all of the apertures of the first tray deck 306 (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
De Arruda Aniz is silent to the apertures of the second tray deck being larger than the apertures of the first tray deck.
 However, a person having ordinary skill in the art would recognize that the functionality of the first and second tray decks would remain essentially the same, even if the apertures of the second tray deck were slightly larger than the apertures in the first tray deck. Mere differences in size or relative dimensions do not patentably distinguish a claimed invention from an otherwise identical prior art invention if said differences would not result in the claimed device functioning differently from the prior art device (see MPEP 2144.04(IV)A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to merely alter the relative sizes of the apertures in the first and second tray decks, such that the apertures of the second tray deck were slightly larger than the apertures in the first tray deck, in order to obtain a column having a fractionation tray which functions in an essentially identical manner to that of base De Arruda Aniz. 
With regard to claim 7: De Arruda Aniz teaches (or renders obvious) all of the limitations of claim 1 as described in the 102/103 rejections above.
De Arruda Aniz is silent to there being a plurality of fractionation trays that include a first tray deck and a second tray deck.
However, De Arruda Aniz teaches that the devices, such as device 1002 (which is the tray of Figures 37.1 and 37.2 having first and second tray decks discussed in the rejection of claim 1 above) serves the purpose of controlling liquid-vapor ratio through internal column components (paragraphs [0107], [0108], and [0111]). A person having ordinary skill in the art would recognize that providing a plurality of the fractionation trays in the column with said device 1002 would advantageously yield a column which allowed for a greater degree of control over the liquid-vapor ratio in a larger portion of the column than would otherwise be possible were just one tray to have said device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify De Arruda Aniz by providing a plurality of the fractionation trays with the device 1002 (i.e. with the first and second tray decks and associated equipment) in order to obtain a column which allowed for a greater degree of control o over the liquid-vapor ratio in a larger portion of the column than would otherwise be possible were just one tray to have said device.
In modified De Arruda Aniz, each of the fractionation trays including the first and second tray decks includes a shaft (axis) 309 extending through the wall of the column housing and connected to the second tray 307 via axis 308 (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
Modified De Arruda Aniz does not explicitly teach the presence of an actuator positioned outside of the column housing and being configured for controlling said shaft 309. However, De Arruda Aniz does teach that “the axis (309) by electromechanical activation, that can be computerized and/or automated, can transmit rotation to the tray (307),” (paragraph [0111]). This teaching constitutes an implicit disclosure of an electrically operated actuator being configured for controlling said shaft 309. 
The fact that the shaft 309 extends through the column housing indicates that the implicitly disclosed electrical actuator is disposed outside the column, as if it were disposed inside the column housing, there would be no need for said shaft to extend through the column housing.
In the unlikely alternative, the fact that the shaft 309 extends through the column housing at least suggests that the implicitly disclosed electrical actuator is disposed outside the column. Furthermore, a person having ordinary skill in the art would recognize that it is preferable to dispose the actuator outside of said column housing, as the actuator, if disposed outside the housing, will not obstruct fluid flow inside the column, and will not be as susceptible to wear and tear due to the fluid flow and temperature conditions within the column. Further yet, if disposed outside the column, the actuator would be easier to maintain and/or replace.
If it were not already the case in modified De Arruda Aniz, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz by disposing the actuator outside of the column housing, as is implicitly suggested by the fact that the shaft 309 extends through the column housing, and in order to obtain a system wherein the actuator would not obstruct fluid flow inside the column, would not be as susceptible to wear and tear due to the fluid flow and temperature conditions within the column, and would be easier to maintain and/or replace than if it were disposed within the column.
With regard to claim 10: Modified De Arruda Aniz is silent to the shaft comprising a first shaft that extends externally to the column housing and a second shaft internal to the column housing, the first and second shaft being joined together at a junction.
However, a person having ordinary skill in the art would recognize that such a dual shaft arrangement would function identically to a single shaft arrangement like that in modified De Arruda Aniz.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz by configuring the shaft to be instead two shafts, i.e. a first shaft that extends externally to the column housing and a second shaft internal to the column housing, the first and second shaft being joined together at a junction, in order to obtain a system which functions essentially identically to one having merely a single, unitary shaft.
Modified De Arruda Aniz is silent to the junction being sealed. 
However, a person having ordinary skill in the art would recognize that the junction should be sealed in order to prevent it from falling apart, i.e. in order to prevent the first and second shafts from coming apart at said junction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz by sealing the junction in order to prevent said junction from falling apart, i.e. in order to prevent the first and second shafts from coming apart at said junction.
With regard to claim 12: De Arruda Aniz teaches (or renders obvious) all of the limitations of claim 1 as described in the 102/103 rejections above.
De Arruda Aniz is silent to a positioning sensor configured to measure, directly or indirectly, a position of the second tray deck.
However, a person having ordinary skill in the art would recognize that, if the second tray deck were to be used successfully for its purpose of controlling liquid-vapor ratio, it would be necessary to know its position within the column. If the position of the second tray deck were uncertain, it could not be used to control the liquid-vapor ratio with any level of accuracy, an operator would be unable to determine whether or not its positioning was proper, nor would they be able to tell what degree of movement would be needed to position the second tray deck properly. Furthermore, a person having ordinary skill in the art would recognize that one could not simply gauge the positioning of the second tray deck visually, on account of it being disposed within the column. Thus, a person having ordinary skill in the art would recognize the necessity of providing De Arruda Aniz with some sort of sensor which was capable of measuring (determining), directly or indirectly, a position of the second tray deck.
It is well within the level of ordinary skill in the art to provide a device with a sensor capable of determining the position of a moving element therein, either directly or indirectly. For example, a person having ordinary skill in the art would recognize that De Arruda Aniz could be provided with a sensor which determines (i.e. infers) the position of the second tray deck 307 based on the degree to which the shaft 309 had been turned relative to a default position thereof. Such a sensor would function similarly to the notoriously well-known odometer. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz by adding a positioning sensor configured to measure, directly or indirectly, a position of the second tray deck, in order to obtain a system which was capable of providing its operator with information regarding the positioning of the second tray deck, such that the second tray deck could be positioned properly. 
With regard to claim 19: De Arruda Aniz teaches (or renders obvious) all of the limitations of claim 1 as described in the 102/103 rejections above.
De Arruda Aniz is silent to there being a plurality of fractionation trays that include a first tray deck and a second tray deck.
However, De Arruda Aniz teaches that the devices, such as device 1002 (which is the tray of Figures 37.1 and 37.2 having first and second tray decks discussed in the rejection of claim 1 above) serves the purpose of controlling liquid-vapor ratio through internal column components (paragraphs [0107], [0108], and [0111]). A person having ordinary skill in the art would recognize that providing a plurality of the fractionation trays in the column with said device 1002 would advantageously yield a column which allowed for a greater degree of control over the liquid-vapor ratio in a larger portion of the column than would otherwise be possible were just one tray to have said device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify De Arruda Aniz by providing a plurality of the fractionation trays with the device 1002 (i.e. with the first and second tray decks and associated equipment) in order to obtain a column which allowed for a greater degree of control o over the liquid-vapor ratio in a larger portion of the column than would otherwise be possible were just one tray to have said device.
In modified De Arruda Aniz, although it is not explicitly taught, the fractionation trays comprising the first and second tray decks 306 and 307 are cross-flow trays as evidenced by the presence of downcomer 16 therein (De Arruda Aniz: Figure 37, paragraphs [0109]-[0110]), i.e. due to the presence of said downcomer 16, it is understood that the tray is configured such that liquid would be received onto the tray from a downcomer of a higher tray on the side of the tray opposite the downcomer 16, and then flow across said tray to the downcomer 16 to be discharged therethrough, all while vapor is rising through the apertures in the tray.
In the alternative, the fact that said downcomer 16 is included in said trays would suggest to one of ordinary skill in the art that the trays could be configured as a cross-flow tray which operated in such a manner.
If it were not already the case within modified De Arruda Aniz, it would have been obvious to one of ordinary skill in the art to further modify De Arruda Aniz by configuring said trays as cross flow trays, wherein said cross flow trays are configured such that liquid would be received onto the each tray from a downcomer of a higher tray on the side of the tray opposite the downcomer 16, and then flow across said tray to the downcomer 16 to be discharged therethrough, all while vapor is rising through the apertures in the tray, in order to obtain a predictably functional vapor flow restrictor having a predictably functional tray functioning as a cross-flow tray.
With regard to claim 21: De Arruda Aniz teaches (or renders obvious) all of the limitations of claim 1 as described in the 102/103 rejections above.
De Arruda Aniz is silent to there being a plurality of fractionation trays that include a first tray deck and a second tray deck.
However, De Arruda Aniz teaches that the devices, such as device 1002 (which is the tray of Figures 37.1 and 37.2 having first and second tray decks discussed in the rejection of claim 1 above) serves the purpose of controlling liquid-vapor ratio through internal column components (paragraphs [0107], [0108], and [0111]). A person having ordinary skill in the art would recognize that providing a plurality of the fractionation trays in the column with said device 1002 would advantageously yield a column which allowed for a greater degree of control over the liquid-vapor ratio in a larger portion of the column than would otherwise be possible were just one tray to have said device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify De Arruda Aniz by providing a plurality of the fractionation trays with the device 1002 (i.e. with the first and second tray decks and associated equipment) in order to obtain a column which allowed for a greater degree of control o over the liquid-vapor ratio in a larger portion of the column than would otherwise be possible were just one tray to have said device.
In modified De Arruda Aniz, each of the fractionation trays including the first and second tray decks includes a shaft (axis) 309 extending through the wall of the column housing and connected to the second tray 307 via axis 308 (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
Modified De Arruda Aniz does not explicitly teach the presence of an actuator positioned outside of the column housing and being configured for controlling said shaft 309. However, De Arruda Aniz does teach that “the axis (309) by electromechanical activation, that can be computerized and/or automated, can transmit rotation to the tray (307),” (paragraph [0111]). This teaching constitutes an implicit disclosure of an electrically operated actuator being configured for controlling said shaft 309. 
The fact that the shaft 309 extends through the column housing indicates that the implicitly disclosed electrical actuator is disposed outside the column, as if it were disposed inside the column housing, there would be no need for said shaft to extend through the column housing.
In the unlikely alternative, the fact that the shaft 309 extends through the column housing at least suggests that the implicitly disclosed electrical actuator is disposed outside the column. Furthermore, a person having ordinary skill in the art would recognize that it is preferable to dispose the actuator outside of said column housing, as the actuator, if disposed outside the housing, will not obstruct fluid flow inside the column, and will not be as susceptible to wear and tear due to the fluid flow and temperature conditions within the column. Further yet, if disposed outside the column, the actuator would be easier to maintain and/or replace.
If it were not already the case in modified De Arruda Aniz, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz by disposing the actuator outside of the column housing, as is implicitly suggested by the fact that the shaft 309 extends through the column housing, and in order to obtain a system wherein the actuator would not obstruct fluid flow inside the column, would not be as susceptible to wear and tear due to the fluid flow and temperature conditions within the column, and would be easier to maintain and/or replace than if it were disposed within the column.
Modified De Arruda Aniz does not explicitly teach the presence of a controller communicatively coupled to the actuator, the controller being configured to periodically move the second tray deck relative to the first tray deck from a working position, to a covered and/or uncovered position, and back to the working position, thereby causing the second tray deck to sweep across the apertures of the first tray deck.
However, De Arruda Aniz does teach that “the axis (309) by electromechanical activation, that can be computerized and/or automated, can transmit rotation to the tray (307),” (paragraph [0111]). This teaching at least suggests providing a controller communicatively coupled to the actuator, the controller being configured to periodically move the second tray deck 307 relative to the first tray deck 306 from a working position (i.e. some generic position of the second tray deck 307), to a covered and/or uncovered position, and back to the working position, in order to automatically control liquid-vapor ratio by moving said second tray deck 307. When the controller would move the second tray deck as so, it would necessarily cause the second tray deck to sweep across the apertures of the first tray deck, regardless of the nature of the “working position”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz by adding a controller communicatively coupled to the actuator, the controller being configured to periodically move the second tray deck relative to the first tray deck from a working position (i.e. some generic position of the second tray deck 307), to a covered and/or uncovered position, and back to the working position, thereby causing the second tray deck to sweep across the apertures of the first tray deck, in order to obtain a column wherein liquid-vapor ratio was automatically controlled by the controller moving the second tray deck.
In modified De Arruda Aniz, wherein the controller is configured to periodically move the second tray deck relative to the first tray deck from a working position (i.e. some generic position of the second tray deck 307), to a covered and/or uncovered position, and back to the working position, thereby causing the second tray deck to sweep across the apertures of the first tray deck, the sweeping of the second tray deck to sweep across the apertures of the first tray deck would necessarily remove some amount of accumulated fouling, if it were present. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over De Arruda Aniz, as applied to claim 7 above, and in further view of Nieuwoudt (US 2021/0178282).
With regard to claim 8: In modified De Arruda Aniz, the actuator is configured to turn the shaft 309 connected to the second tray deck 307 causing the second tray to move rotationally relative to the first tray deck 306 (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
De Arruda Aniz is silent to the second tray deck being moved linearly relative to the first tray deck by the rotation of the shaft.
However, fractionation trays comprising a first tray deck, a second tray deck positioned below the first tray deck, wherein the second tray deck is moved linearly by a rotary actuator to block or unblock apertures in the first tray deck are known in the art. For Example, Nieuwoudt teaches a distillation column having a fractionation tray comprising a first tray deck 256 and a second tray deck (restrictor plates) 284 disposed below the first tray deck 256 and configured to move linearly relative the first tray deck, the distillation column further comprising a shaft (rod) 278 connected to the second tray deck 284, and an actuator 270 configured to rotate the shaft 278, causing the second tray 284 to move linearly to the first tray deck, thereby blocking or unblocking apertures in the first tray deck (Figures 19-21, paragraphs [0026]-[0029] and [0061]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz in view of Nieuwoudt reconfiguring the system of De Arruda Aniz, specifically the actuation mechanism thereof, to match more closely the actuation mechanism of Nieuwoudt, i.e. by configuring De Arruda Aniz such that the actuator is configured to turn the shaft connected to the second tray so as to cause the second tray deck to more linearly relative to the first tray deck, in order to obtain a predictably functional system wherein the position of the second tray deck can be altered to control the liquid-vapor ratio.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as obvious over De Arruda Aniz, as applied to claim 7 above, and in further view of Nieuwoudt and Mojonnier (US 4,732,582).
With regard to claims 8 and 9: In modified De Arruda Aniz, the actuator is configured to turn the shaft 309 connected to the second tray deck 307 causing the second tray to move rotationally relative to the first tray deck 306 (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
De Arruda Aniz is silent to the second tray deck being moved linearly relative to the first tray deck by the rotation of the shaft.
However, fractionation trays comprising a first tray deck, a second tray deck positioned below the first tray deck, wherein the second tray deck is moved linearly by a rotary actuator to block or unblock apertures in the first tray deck are known in the art. For Example, Nieuwoudt teaches a distillation column having a fractionation tray comprising a first tray deck 256 and a second tray deck (restrictor plates) 284 disposed below the first tray deck 256 and configured to move linearly relative the first tray deck, the distillation column further comprising a shaft (rod) 278 connected to the second tray deck 284, and an actuator 270 configured to rotate the shaft 278, causing the second tray 284 to move linearly to the first tray deck, thereby blocking or unblocking apertures in the first tray deck (Figures 19-21, paragraphs [0026]-[0029] and [0061]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz in view of Nieuwoudt reconfiguring the system of De Arruda Aniz, specifically the actuation mechanism thereof, to match more closely the actuation mechanism of Nieuwoudt, i.e. by configuring De Arruda Aniz such that the actuator is configured to turn the shaft connected to the second tray so as to cause the second tray deck to more linearly relative to the first tray deck, in order to obtain a predictably functional system wherein the position of the second tray deck can be altered to control the liquid-vapor ratio. 
Modified De Arruda Aniz is silent to the shaft comprising a threaded drive screw and the second tray deck comprising one or more nuts threadingly coupled to the threaded drive screw.
However, the use of such actuators for translating closure members within distillation columns is known in the art. For example, Mojonnier teaches a distillation column having a shaft 130/132 that comprises a threaded drive screw (threaded elongate member) 132 which extends through a wall of the column, and a closure plate (cover member) 138 that moves linearly relative a tray deck (bottom wall) 136 when the threaded drive screw 130/132 is rotated, the threaded drive screw comprising a nut (internally threaded member) 140 threadingly coupled to the threaded drive screw 130/132 (Figures 1-3, Column 6 Line 30-Column 7 Line 2). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz in view of Mojonnier by replacing the shaft of De Arruda Aniz with a shaft is a threaded drive screw and that linearly moves the second tray deck by interaction with one or more threaded nuts connected to the second tray deck and threadingly coupled to the threaded drive screw, in order to obtain a predictably functional system wherein the position of the second tray deck can be altered to control the liquid-vapor ratio.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as obvious over De Arruda Aniz in view of Webber et al. (US 3,268,420), hereafter referred to as Webber.
With regard to claim 20: De Arruda Aniz teaches (or renders obvious) all of the limitations of claim 1 as described in the 102/103 rejections above.
De Arruda Aniz is silent to there being a plurality of fractionation trays that include a first tray deck and a second tray deck.
However, De Arruda Aniz teaches that the devices, such as device 1002 (which is the tray of Figures 37.1 and 37.2 having first and second tray decks discussed in the rejection of claim 1 above) serves the purpose of controlling liquid-vapor ratio through internal column components (paragraphs [0107], [0108], and [0111]). A person having ordinary skill in the art would recognize that providing a plurality of the fractionation trays in the column with said device 1002 would advantageously yield a column which allowed for a greater degree of control over the liquid-vapor ratio in a larger portion of the column than would otherwise be possible were just one tray to have said device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify De Arruda Aniz by providing a plurality of the fractionation trays with the device 1002 (i.e. with the first and second tray decks and associated equipment) in order to obtain a column which allowed for a greater degree of control o over the liquid-vapor ratio in a larger portion of the column than would otherwise be possible were just one tray to have said device.
In modified De Arruda Aniz, each of the fractionation trays including the first and second tray decks includes a shaft (axis) 309 extending through the wall of the column housing and connected to the second tray 307 via axis 308 (Figures 37.1 and 37.2, paragraphs [0002], [0078], [0096], [0109], [0111], Claim 29).
Modified De Arruda Aniz does not explicitly teach the presence of an actuator positioned outside of the column housing and being configured for controlling said shaft 309. However, De Arruda Aniz does teach that “the axis (309) by electromechanical activation, that can be computerized and/or automated, can transmit rotation to the tray (307),” (paragraph [0111]). This teaching constitutes an implicit disclosure of an electrically operated actuator being configured for controlling said shaft 309. 
The fact that the shaft 309 extends through the column housing indicates that the implicitly disclosed electrical actuator is disposed outside the column, as if it were disposed inside the column housing, there would be no need for said shaft to extend through the column housing.
In the unlikely alternative, the fact that the shaft 309 extends through the column housing at least suggests that the implicitly disclosed electrical actuator is disposed outside the column. Furthermore, a person having ordinary skill in the art would recognize that it is preferable to dispose the actuator outside of said column housing, as the actuator, if disposed outside the housing, will not obstruct fluid flow inside the column, and will not be as susceptible to wear and tear due to the fluid flow and temperature conditions within the column. Further yet, if disposed outside the column, the actuator would be easier to maintain and/or replace.
If it were not already the case in modified De Arruda Aniz, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz by disposing the actuator outside of the column housing, as is implicitly suggested by the fact that the shaft 309 extends through the column housing, and in order to obtain a system wherein the actuator would not obstruct fluid flow inside the column, would not be as susceptible to wear and tear due to the fluid flow and temperature conditions within the column, and would be easier to maintain and/or replace than if it were disposed within the column.
Modified De Arruda Aniz is silent to at least one pressure sensor configured to measure a pressure above the fractionation tray and to measure a pressure below the fractionation tray, and a controller communicatively coupled to the actuator and the at least one pressure sensor, the controller being configured to: determine a differential pressure across the fractionation tray based on pressure information received from the at least one pressure sensor, and control the actuator to adjust an open area through the first tray deck by moving the second tray deck based on the determined differential pressure.
Webber teaches a fractionation column (Column 1 Lines 10-15) comprising a plurality of pressure sensors 47 and 59 configured to measure pressures at points high and low in the fractionation column, a controller 51 communicatively coupled to the pressure sensors 47 and 59 and an actuator associated with valve 43, the controller being configured to determine a differential pressure across the fractionation column based on pressure information received from the pressure sensors 47 and 59 and control the actuator (and thus valve 43) to adjust the flow rate of reflux liquid to the top of the column based on the determined differential pressure in order to adjust the pressure drop through the column (Figure 1, Column 3 Line 50-Column 4 Line 70, Column 6 Line 10-27).
The device of Webber adjusts pressure drop through the column by adjusting the amount of liquid supplied to the top. Therefore, a person having ordinary skill in the art would recognize that Webber is adjusting the pressure drop by controlling the ratio of descending liquid to ascending vapor. 
De Arruda Aniz teaches that the devices therein, such as device 1002 (which is the tray of Figures 37.1 and 37.2 having first and second tray decks discussed in the rejection of claim 1 above) serves the purpose of controlling liquid-vapor ratio through internal column components (paragraphs [0107], [0108], and [0111]). Thus, in view of Webber, a person having ordinary skill in the art would recognize that the tray comprising the first and second tray decks 306 and 307, by virtue of its capability to control liquid-vapor ratio, could be used to control pressure drop thereacross.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify De Arruda Aniz in view of Webber by adding a first pressure sensor positioned above the fractionation tray and configured to measure a pressure above the fractionation tray, a second pressure sensor positioned below the fractionation tray and configured to measure pressure below the fractionation tray, a controller communicatively coupled to the actuator and the first and second pressure sensors, the controller being configured to determine a differential pressure across the fractionation tray based on pressure information received from the first and second pressure sensors and control the actuator to adjust an open area through the first tray deck by moving the second tray based on the determined differential pressure, in order to adjust liquid-vapor ratio at the fractionation tray and thereby adjust the pressure drop across the fractionation tray.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nieuwoudt (US 11,260,317) and Nieuwoudt (US 2022/0168663) belong to the same patent family as the Nieuwoudt PG pub relied upon in the 103 rejections above.
	Bresee (US 2,705,699) teaches a device similar to that of Applicant’s claims (see Figures 3 and 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772